Per Ouriam:

It appearing to the Court, upon good and sufficient admissions, and proofs therefor, that Respondent is fully entitled to a further relief herein for alimony and costs, 'pendente lite, and good cause appearing therefor, and the Court being fully advised herein, it is ordered and adjudged that the further and additional sum of Six Hundred ($600) Dollars, .be and the same is hereby allowed and adjudged in favor of said Alice Cast, and against said Eric M. Cast, as such costs and alimony herein, pending this action, to be paid by the said Eric M. Cast to the Clerk of the Third Judicial District Court, for the use and benefit of said Respondent, Alice Oast, of the Territory of Utah, as follows, to-wit: Three *129Hundred Dollars to be paid within fifteen (15) days from this elate, May 21st, 1874, and Three Hundred Dollars to be paid over to said Clerk, for said Despondent, within thirty days from this date, May 21st, 1874. and in default of the payment of the said amount or amounts, or either thereof, by the said Eric M. Cast, as hereinbefore ordered, it is granted, ordered and adjudged, that the said Alice Cast have due process of law against said Eric M. Cast, to fully execute and enforce the judgment.